DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 7/27/2022 is acknowledged.
Applicant amended claims 15; and cancelled claim 16.
Applicant added claim 21.

Allowable Subject Matter
Claims 1-15 and 17-21 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Yang (US 2010/0301491), discloses a first metal layer 101 (Fig. 3C, paragraph 0034); a dielectric layer (107, 109, 111, and 113 in Fig. 3C, paragraph 0010); and a second metal layer 334 (Fig. 3D, paragraph 0057) but fails to disclose the dielectric layer having a single continuous composition; and wherein the second metal layer is electrically connected to the first metal layer. Additionally, the prior art does not teach or suggest a semiconductor device structure, comprising: the dielectric layer having a single continuous composition; and wherein the second metal layer is electrically connected to the first metal layer in combination with other elements of claim 1.
In addition, a closest prior art, Yang (US 2010/0301491), discloses a first portion (portion of 331 formed on the top of 111 and the sidewalls of 111 in Fig. 3D) of the adhesion layer; a recess 323a (Fig. 3C, paragraph 0031); and a second metal layer 334 (Fig. 3D, paragraph 0057) but fails to disclose the first portion of the adhesion layer completely fills the recess; and wherein the second metal layer is electrically connected to the first metal layer, wherein the second metal layer contacts the slanted sidewall. Additionally, the prior art does not teach or suggest a semiconductor device structure, comprising: the first portion of the adhesion layer completely fills the recess; and wherein the second metal layer is electrically connected to the first metal layer, wherein the second metal layer contacts the slanted sidewall in combination with other elements of claim 8.
Furthermore, a closest prior art, Yang (US 2010/0301491), discloses a trench opening 119 (Fig. 3C, paragraph 0010) and a via opening 117 (Fig. 3C, paragraph 0010) in the dielectric layer (107, 109, 111, and 113 in Fig. 3C), wherein a sidewall of the via opening 117 (Fig. 3C) extends higher than a bottom of the trench 119 (Fig. 3C) to form a recess 323a (Fig. 3C, paragraph 0031) but fails to disclose an upper portion of the sidewall of the via opening has a first slope and a lower portion of the sidewall of the via opening having a second slope, wherein the first slope is less than the second slope. Additionally, the prior art does not teach or suggest a semiconductor device structure, comprising: an upper portion of the sidewall of the via opening has a first slope and a lower portion of the sidewall of the via opening having a second slope, wherein the first slope is less than the second slope in combination with other elements of claim 15.

A closest prior art, Yang (US 2010/0301491), discloses a semiconductor device structure, comprising: a first metal layer 101 (Fig. 3C, paragraph 0034) over a substrate (not shown in Fig. 3C but see “substrate” in paragraph 0034); an etch stop layer 105 (Fig. 3C, paragraph 0010) over the first metal layer 101 (Fig. 3C); a dielectric layer (107, 109, 111, and 113 in Fig. 3C, paragraph 0010) over the etch stop layer 105 (Fig. 3C), the dielectric layer (107, 109, 111, and 113 in Fig. 3C) having a trench opening 119 (Fig. 3C, paragraph 0010) and a via opening 117 (Fig. 3C, paragraph 0010), wherein the trench opening 119 (Fig. 3C) has an extending portion 323a (Fig. 3C, paragraph 0031), a bottom surface of the extending portion extends toward the etch stop layer 105 (Fig. 3C) as the bottom surface extends from the via opening 117 (Fig. 3C) toward a sidewall of the trench opening 119 (Fig. 3C); an adhesion layer 331 (Fig. 3C, paragraph 0031) on sidewalls and bottom surfaces of the trench opening 119 (Fig. 3C) and the via opening 117 (Fig. 3C), wherein the adhesion layer 331 (Fig. 3C) is discontinuous such that an exposed portion of the dielectric layer (107, 109, 111, and 113 in Fig. 3C, paragraph 0010) is exposed adjacent the extending portion 323a (Fig. 3C); and a second metal layer 334 (Fig. 3D, paragraph 0057) in the via opening 117 (Fig. 3C) and the trench opening 119 (Fig. 3C) but fails to teach the dielectric layer having a single continuous composition; and wherein the second metal layer is electrically connected to the first metal layer as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-7 depend on claim 1.
In addition, a closest prior art, Yang (US 2010/0301491), discloses a semiconductor device structure, comprising: a first metal layer 101 (Fig. 3C, paragraph 0034) over a substrate (not shown in Fig. 3C but see “substrate” in paragraph 0034); a dielectric layer (107, 109, 111, and 113 in Fig. 3C, paragraph 0010) over the first metal layer 101 (Fig. 3C), the dielectric layer (107, 109, 111, and 113 in Fig. 3C) having a trench 119 (Fig. 3C, paragraph 0010) and a via opening 117 (Fig. 3C, paragraph 0010) in the dielectric layer (107, 109, 111, and 113 in Fig. 3C), wherein a width of the trench 119 (Fig. 3C) is greater than a width of the via opening 117 (Fig. 3C), wherein a bottom of the trench 119 (Fig. 3C) extends below an upper surface of a sidewall of the via opening 117 (Fig. 3C) forming a recess 323a (Fig. 3C, paragraph 0031); an adhesion layer 331 (Fig. 3C, paragraph 0031) in the trench 119 (Fig. 3C) and the via opening 117 (Fig. 3C), a first portion (portion of 331 formed on the top of 111 and the sidewalls of 111 in Fig. 3D) of the adhesion layer being on a sidewall and bottom surfaces of the trench 119 (Fig. 3C), a second portion (portion of 331 formed on the top of 107 and the sidewalls of 107 in Fig. 3D) of the adhesion layer being on a sidewall of the via opening 117 (Fig. 3C), wherein the first portion (portion of 331 formed on the top of 111 and the sidewalls of 111 in Fig. 3D) of the adhesion layer is disconnected from the second portion (portion of 331 formed on the top of 107 and the sidewalls of 107 in Fig. 3D) of the adhesion layer in a cross-sectional view, wherein a slanted sidewall (sidewall of 323a in Fig. 3D) of the dielectric layer (107, 109, 111, and 113 in Fig. 3C) extends between the first portion (portion of 331 formed on the top of 111 and the sidewalls of 111 in Fig. 3D) of the adhesion layer and the second portion (portion of 331 formed on the top of 107 and the sidewalls of 107 in Fig. 3D) of the adhesion layer; and a second metal layer 334 (Fig. 3D, paragraph 0057) in the via opening 117 (Fig. 3D) and the trench 119 (Fig. 3D) but fails to teach the first portion of the adhesion layer completely fills the recess; and wherein the second metal layer is electrically connected to the first metal layer, wherein the second metal layer contacts the slanted sidewall as the context of claim 8. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 9-14 depend on claim 8.
Furthermore, a closest prior art, Yang (US 2010/0301491), discloses a semiconductor device structure, comprising: a dielectric layer (107, 109, 111, and 113 in Fig. 3C, paragraph 0010) over a substrate (not shown in Fig. 3C but see “substrate” in paragraph 0034); a trench opening 119 (Fig. 3C, paragraph 0010) and a via opening 117 (Fig. 3C, paragraph 0010) in the dielectric layer (107, 109, 111, and 113 in Fig. 3C), wherein a sidewall of the via opening 117 (Fig. 3C) extends higher than a bottom of the trench 119 (Fig. 3C) to form a recess 323a (Fig. 3C, paragraph 0031); an adhesion layer 331 (Fig. 3C, paragraph 0031) on sidewalls and bottom surfaces of the trench opening 119 (Fig. 3C) and on sidewalls of the via opening 117 (Fig. 3C); and a metal layer 334 (Fig. 3D, paragraph 0057) over the adhesion layer 331 (Fig. 3D) but fails to teach an upper portion of the sidewall of the via opening has a first slope and a lower portion of the sidewall of the via opening having a second slope, wherein the first slope is less than the second slope; and the adhesion layer completely filling the recess as the context of claim 15. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 17-21 depend on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813